Case 1:15-cv-01153-PLM-RSK ECF No. 257 filed 04/21/20 PageID.1685 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 MARCOS RAYOS,

        Plaintiff,
                                                    Case No. 1:15-cv-1153
 v.
                                                    HONORABLE PAUL L. MALONEY
 WILLIE O. SMITH, et al.,

        Defendants.
 ____________________________/


                                        JUDGMENT

      In accordance with the Order entered on this date:

      IT IS HEREBY ORDERED that Judgment enters.



Dated: April 21, 2020                                      /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
